     Case 3:20-cv-00286-W-AGS Document 8 Filed 03/25/21 PageID.195 Page 1 of 4




 1 RANDY S. GROSSMAN
     Actini United States Attorney
 2 JOSE HP. PRICE, JR.
     Assistant U.S. Attorne~
 3 Cal. State Bar No. 131689
     Office of the U.S. Attorn~
 4 880 Front Stree~ Room 6 93
   San Di~o, CA 2101-8893
 5 ~619) 5 6-7642
    ose2h.Price@usdoj.gov
 6
   BRIAN M. BOYNTON
 7 A ~ Assistant Attorn~ General
   J       ANNYAVELB RG
 8 NATALIE A. WAITES
   JENNIFER FLEURY
 9 Attorneys, Civil Division
   U.S. Dsbartment of Justice
10 175 N treet, NE, Room 10123
   Washinffton, DC 20002
11 Fo2)  3 5-3074
    enmfer.Fleury@usdoj.gov
12
     AttorneSs for Plaintiff
13 United tates of America
14
                                 UNITED STATES DISTRICT COURT
15
                           SOUTHERN DISTRICT OF CALIFORNIA
16
      UNITED STATES OF AMERICA, and the        Case No.: 20-CV-0286-W (AGS)
17    STATES ofCALIFORNlb; COLORADO,
      CONNECTICUT DELAwARE                     GOVERNMENT'S NOTICE OF
18    FLORIDA, GEORGIA, HAWAfI,                ELECTION TO DECLINE
      ILLINOIS, INDIANA IOWA,
19    LOUISIANNA, MASSACHUSSETS,               INTERVENTION
      MICHIG~h--,MINNESOTA, MONTANA,
20    NEV ADA, 1~tW JERSEY NEW                 FILED UNDER SEAL
      MEXICO, NEW YORK, NORTH
21    CAROLIN~ OKLAHOMA,J~HODE
      ISLAND TtNNESSEE TEAAS,
22    VIRGINiA, and W ASillNGTON; the
      DISTRICT OF COLUMBIA
23    ex rel. EVEREST PRINCIPALS, LLC.,

24                 Plaintiffs,
                    v.
25
      ABBOTT LABO RA TORIES and
26    ABBOTT CARDIOVASCULAR
      SYSTEMS INC.,
27
28
     Case 3:20-cv-00286-W-AGS Document 8 Filed 03/25/21 PageID.196 Page 2 of 4




 1         Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States
 2 notifies the Court of its decision not to intervene in this action. In addition, the assigned
 3 Senior Deputy Attorney General of the Medicaid Fraud Control Unit of the State ofNevada,
 4 Deputy Attorney General of the Medicaid Fraud Control Unit for the State of Indiana, and
 5 Deputy Attorney General of the Division of Medi-Cal Fraud & Elder Abuse for the State of

 6 California have requested that the undersigned counsel for the United States also inform the
 7 Court that the states of California, Colorado, Connecticut, Delaware, Florida, Georgia,
 8 Hawaii, Illinois, Indiana, Iowa, Louisiana, Massachusetts, Michigan, Minnesota, Montana,
 9 Nevada, New Jersey, New Mexico, New York, North Carolina, Oklahoma, Rhode Island,
10 Tennessee, Texas, Virginia, Washington, and the District of Columbia (collectively, "the
11 States") also decline to intervene.
12         Although the United States declines to intervene, we respectfully refer the Court to
13 31 U.S.C. § 3730(b)(l), which allows Relator to maintain the action in the name of the
14 United States; providing, however, that the "action may be dismissed only if the court and
15 the Attorney General give written consent to the dismissal and their reasons for consenting."
16 Id. The United States Court of Appeals for the Ninth Circuit has held that, notwithstanding
17 this language, the United States has the right only to a hearing when it objects to a settlement
18 or dismissal of the action. United States ex rel. Green v. Northrop Corp., 59 F.3d 953, 959
19 (9th Cir. 1995); United States ex rel. Killingsworth v. Northrop Corp., 25 F.3d 715, 723-25
20 (9th Cir. 1994). Therefore, the United States requests that, should either Relator or any
21 Defendant propose that this action be dismissed, settled, or otherwise discontinued, this
22 Court provide the United States with notice and an opportunity to be heard before ruling or
23 granting its approval.
24         Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all
25   pleadings filed in this action be served upon the United States, and that orders issued by the
26 Court be sent to the United States' counsel. The United States reserves its right to order
27 any deposition transcripts, to intervene in this action at a later date for good cause, and to
28
                                                   2                                      20CV0286
     Case 3:20-cv-00286-W-AGS Document 8 Filed 03/25/21 PageID.197 Page 3 of 4




 1 seek the dismissal of Relator's action or claim. The United States also requests that it be
 2 served with all notices of appeal.
 3         The United States also requests that Relator's Complaint, this Notice, and the
 4 attached proposed Order be unsealed. The United States requests that all other papers on
 5 file in this action remain under seal because in discussing the content and extent of the

 6 United States' investigation, such papers are provided by law to the Court alone for the sole
 7 purpose of evaluating whether the seal and time for making an election to intervene should
 8 be extended.
 9         Additionally, the States, pursuant to their respective False Claims Acts or analogous
10 state statutes, reserve their right to intervene at a later date upon a showing of good cause
11 and request that all pleadings, including notices of appeal, court orders, motions or other
12 pleadings filed in this action be served upon the States. The States also reserve their right
13 to order any deposition transcript in this case, and request that if Relator or any Defendant
14 proposes that any claims be dismissed, settled, or otherwise discontinued, the Court require
15 that such litigant(s) solicit the written consent of the States before applying for Court
16 approval.
17         A proposed order accompanies this notice.
18         DATED:      March 22, 2021                   Respectfully submitted,
19                                                      BRIAN M. BOYNTON
                                                        Acting Assistant Attorney General
20
                                                        RANDY S. GROSSMAN
21                                                      Acting United States Attorney

22                                                       Isl   To-w:prv p. Pvice,, Tv.
                                                        JOSEPH P. PRICE, JR.
23
                                                        Assistant United States Attorney
24
25                                                      JAMIE A. YA VELBERG
                                                        NATALIE A. WAITES
26                                                      JENNIFER FLEURY
                                                        Attorneys, Civil Division
27
                                                        Attorneys for Plaintiff
28                                                      United States
                                                 3                                       20CV0286
     Case 3:20-cv-00286-W-AGS Document 8 Filed 03/25/21 PageID.198 Page 4 of 4




 1                           UNITED STATES DISTRICT COURT
 2                         SOUTHERN DISTRICT OF CALIFORNIA
 3    UNITED STATES OF AMERICA, and the Case No.: 20-CV-0286-W (AGS)
      STATES ofCALIFORNib-; COLORADO,
 4    CONNECTICUT DELAwARE              CERTIFICATE OF SERVICE
      FLORIDA, GEORGIA, HAWAfr,
 5    ILLINOIS, INDIANA IOWA,
      LOUISIANNA, MASSACHUSSETS,
 6    MICHIG~~MINNESOTA, MONTANA,
      NEVADA, NtW JERSEY, NEW
 7    MEXICO, NEW YORK, RHODE
      ISLAND TENNESSEE TEXAS,
 8    VIRGIN!A, and W ASIDNGTON; the
      DISTRICT OF COLUMBIA
 9    ex rel. EVEREST PRINCIPALS, LLC.,

10                 Plaintiffs,
                   V.
11
      ABBOTT LABO RATORIES and
12    ABBOTT CARDIOVASCULAR
      SYSTEMS INC.,
13
                   Defendants
14
15
16         I, Ana I. Fread, am a citizen of the United States over the age of eighteen years and
17 a resident of San Diego County, California. My business address is 880 Front Street,
18 San Diego, California; I am not a party to the above-entitled action, and on March 22, 2021 ,
19 I emailed Relators counsel, in the above-entitled action, a copy of:
20         UNITED STATES' NOTICE OF DECLINATION, and [PROPOSED] ORDER,
21
           addressed to:
22 Laurie Rubinow
   Lrubinow@sfmslaw.com
23
         I declare under penalty of perjury that the foregoing is true and correct.
24
                      nd
25 Executed on this 22 day of March, 2021.
26                                         Anal. Fread
                                           ANAL FREAD
27
28
